Title: To Thomas Jefferson from D. L. Morel, 23 January 1805
From: Morel, D. L.
To: Jefferson, Thomas


                  
                     Please your excellency 
                     
                     January the 23d. 1805.
                  
                  The underwritter begs pardon to you excellency to dare to trouble him in a circumstance where’in his sollicitude for the happiness of the people are chiefly required, however his care should be always the most precious occupation of his mind: and in the same time, if he is ignorantly missing the usual ceremonies he is unacquainted with.
                  An ever precious rememberance dictates him a steep which everything, may be, ought to forbid him. came from san domgo. in august 91. he had the honor to be introduced to present to you his respects, and he recals ever since that time, with a kind of delight, the bountyful explications you was pleased to give him respecting a letter uncautiously directed to the congress by the provincial assembly of the cap francois, upon the shipping of negroes and mulatos with ammunitions and arms from the united states to the island, which supplied them with means of supporting their common revolt with the slaves, and finally have reduced san domingo in a heap of ashes and a field of destruction.
                  his purpose being to have printed a new fine translation of the social compact of 7.7. Rousseau, which I have compared with that already existing, which seemed to him deffective in some points by the obmission of full phrases, change or obmission of words, which faults some times darken, and some times contradict the very sense of the author; and moreover to elucidate the Whole Work by some remarks and observations calculated for every class of the people, neither bred for nor educated in the science of the public right: [perhaps] believed that such a Kind of Work would be acceptable to the citisens of the union, and yet, maybe, palatable to every class in a government wherein, each citisen being apart of the sovereing, may be called to fulfill some employment, to which he would not be so raw, when acquainted with the principles upon which rests their government.
                  Which great deal corroborated his thoughts on that subject, is the contemplated provision to each member of the legislature of a coppy of the spirit of laws by Mr Montesquieu, a specimen indeed of great ability, but in the same time the concissness and, I may say, the darkness of which will be always a proof that the lips of the author were botted and his tongue was Kept torpid; and it surely wants many elucidations to be at the reach of every understanding. from thence he was lead to believe that such a translation as the social compact, elucidated by some remarks, would be kindly received; his purpose besides being to sell it at the moderate price of a french crown to every subscriber in a duadecimo from four to five hundred pages, hand some paper, pyca types, bound in skin, lettered in the back.
                  The uncessantly undertaking of your excellency of differing knowledge, without which a people can’t be happy, contrary to the paradox countenanced by the author of the social compact, and especially the knowledge of the public right, has raised him, some will say, to the temerity of praying the patronage of your excellency for the task of a switzerman born in the principalty of neuchatel, living in the united states in pensilvania since forteen years ago, and since six years citisen of the united states, who has gradually lost in sant Domingo and finally without hope a considerable fortune and by a commission of french interpreter and a french school, scarcely get the means of supporting his wife and daughter both americain, and without the help of his friends, and chiefly of Mr Chaudron, would have been compelled to fetch an asilum in the poor house.
                  such a support as your benevalent patronage would be deemed by the subscriber as the most powerful help, and into his heart the unbounded thankfulness would be for ever coupled with the admiration and respect with which he was always and is now impressed for your excellency.
                  
                     D. L. Morel 
                     
                  
               